DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on 06/28/2022. The objections to the specification and claims have been withdrawn. Furthermore, the previous 35 USC 112 rejections have also been withdrawn. Claims 1-19 and 23-25 remain pending for consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2022 was filed after the mailing date of the non-final office action on 03/29/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-19 are objected to because of the following informalities:
In claim 1, the phrase “wherein if it is necessary to reduce the output of the heater, the controller reduces the output of heater” will be interpreted as --wherein if is necessary to reduce the output of the heater, the controller reduces the output of the heater--
Appropriate correction is required.
	Claims 2-19 are objected to due to dependency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is noted that the conditional step of “if it is necessary to reduce the output of heater, the controller reduces the output of the heater” may never occur. In particular, claim 1 does not positively recite the condition precedent (i.e. the necessity to reduce the output of the heater), actually occurs, or is ever required to occur, within the broadest reasonable interpretation. Since the recited “if” conditions need not be satisfied to meet the claim, the recited steps of reducing the output of the heater need not occur to satisfy the claim. As such, the Examiner need not present evidence establishing the obviousness of the conditional "if” step of claim 1, because it is not required to be performed under the broadest reasonable interpretation of the claim.
Claim 16 recites “wherein, when one of the sections in which the ice is being formed when the defrosting process starts is a section before an intermediate section among the plurality of sections, the controller reduces the output of the heater while the ice is being formed in a current section to a reference output corresponding to an immediately next section of the plurality of sections”. Fig. 10B of the drawings shows different output values of the heater corresponding to different sections in the cell with the intermediate section having the lowest value (W5). However, it is unclear how the controller determines the current section in which ice is being formed to then reduce the output of the heater to a reference output corresponding to an immediately next section. More clarity is requested.
Claim 17 recites “wherein, one of the sections in which the ice is being formed when the defrosting process starts is a section after an intermediate section among the plurality of sections, the controller reduces the output of the heater while the ice is being formed in a current section to a reference output corresponding to an immediately previous section of the plurality of sections”. Fig. 10B of the drawings shows different output values of the heater corresponding to different sections in the cell with the intermediate section having the lowest value (W5). However, it is unclear how the controller determines the current section in which the ice is being formed to then reduce the output of the heater to a reference output corresponding to an immediately previous section. More clarity is requested.
Claim 18 recites “further comprising a temperature sensor configured to sense a temperature of liquid or ice within the space of the cell, wherein, when the temperature sensed by the temperature sensor reaches a reference temperature corresponding to the section next to the current section, the controller operates the heater with the reference output corresponding to the next section of the plurality of sections”. Fig. 10B of the drawings shows different output values of the heater corresponding to different sections in the cell with the intermediate section having the lowest value (W5). However, it is unclear how the controller determines the current section to then operate the heater with the reference output corresponding to the next section. More clarity is requested.
Claims 2-15 and 19 are rejected due to dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (JP2006275510A, herein after referred to as Sakamoto) in view of Nakanishi (KR200153893Y1, herein after referred to as Nakanishi), in view of Boarman et al. (US20140165598A1, herein after referred to as Boarman), and in further view of David L. Hall (US20120198863A1, herein after referred to as Hall).
Regarding claim 1, Sakamoto teaches a refrigerator (refrigerator-freezer body 1 Fig. 1) comprising: a storage chamber (ice making room 5 Fig. 1); a cooler configured to supply cold into the storage chamber (paragraph [0020]); and a controller (control device paragraph [0067]) configured to: operate the heater (cord heater 22 Fig. 7) while the ice is being formed so that gas bubbles dissolved in the liquid within the cell move from a portion of space (upper surface of the ice tray paragraph [0027]) where the liquid that has phase-changed into the ice to another portion of the space (lower part of the ice tray paragraph [0027]) where the liquid is in a fluid state (paragraph [0027]).
	
Sakamoto teaches the invention as described above but fails to explicitly teach a controller configured to: when a defrosting start condition is satisfied while the ice is being formed in the space of the cell perform a defrosting process and reduce an amount of cold supplied by the cooler.
However, Nakanishi teaches teach a controller (control circuit device 21 Fig. 3) configured to: when a defrosting start condition (paragraph [0013]) is satisfied while the ice is being formed in the space of the cell (see below annotated Fig. of Nakanishi) perform a defrosting process (defrost removal command signal paragraph [0018]) and reduce an amount of cold supplied by the cooler (state which stopped the operation of the compressor and fan apparatus paragraph [0018]) to allow for the ice collected on the evaporator coil to melt.

    PNG
    media_image1.png
    746
    766
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of Sakamoto to include a controller configured to: when a defrosting start condition is satisfied while the ice is being formed in the space of the cell perform a defrosting process and reduce an amount of cold supplied by the cooler in view of the teachings of Nakanishi to allow for the ice collected on the evaporator coil to melt.
The combined teachings teach the invention as described above but fail to explicitly teach a first tray having a first portion of a cell; a second tray having a second portion of the cell, the first portion and the second portion being configured to define a space formed by the cell to receive a liquid to be phase-changed to form ice; a heater provided adjacent to the second tray.
However, Boarman teaches an ice maker with a first tray (first mold portion 32 Fig. 2) having a first portion of a cell (mold cavity segment 36 Fig. 2); a second tray (second mold portion 34 Fig. 2) having a second portion of the cell (mold cavity segment 38 Fig. 2), the first portion and the second portion being configured to define a space formed by the cell (mold cavity 40 Fig. 2) to receive a liquid to be phase-changed to form ice (paragraph [0085]); a heater provided adjacent to at least the second tray (heater source engaged with the second mold portion paragraph [0005]) to make clear spherical ice.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of the combined teachings to include a first tray having a first portion of a cell; a second tray having a second portion of the cell, the first portion and the second portion being configured to define a space formed by the cell to receive a liquid to be phase-changed to form ice; a heater provided adjacent to the second tray in view of the teachings of Boarman to make clear spherical ice.
The combined teachings teach the invention as described above but fail to explicitly teach wherein the controller is configured to determine whether a reduction of an output of the heater is required during performing of the defrosting process, and wherein if it is necessary to reduce the output of the heater, the controller reduces the output of the heater.
However, Hall teaches wherein the controller (controller 40 Fig. 4) is configured to determine whether a reduction of an output of the heater (defrost heater 30 Fig. 4) is required during performing of the defrosting process (paragraph [0030]), and wherein if it is necessary to reduce the output of the heater, the controller reduces the output of the heater (paragraph [0030]) to maintain a rate of temperature rise within an acceptable band (paragraph [0030]).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include a controller configured to determine whether a reduction of an output of the heater is required during performing of the defrosting process, and wherein it is necessary to reduce the output of the heater, the controller reduces the output of the heater in view of the teachings of Hall to maintain a rate of temperature rise within an acceptable band.
Further, it is understood, claim 1 includes an intended use recitation, for example “…a controller configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.

Regarding claim 2, the combined teachings teach wherein the controller (control board 452 Fig. 16 of Boarman) is configured to: move the second tray to an ice making position (closed position C Fig. 2 of Boarman) for the ice making process after the liquid is supplied to the cell (paragraph [0086] and step 112 of Fig. 3 of Boarman), move the second tray from the ice making position to an ice separation position (open position O Fig. 2A of Boarman) for an ice separation process to separate the ice from the cell after completion of the ice making process (paragraph [0087] and step 118 Fig. 3 of Boarman), and supply the liquid to the space when the second tray is moved to a liquid supply position (step 130 Fig. 3 of Boarman) from the ice separation position (steps 118 and 120 Fig. 3 of Boarman) after the ice separation process is completed.
Regarding claim 3, the combined teachings teach wherein the controller (control device paragraph [0067] of Sakamoto) controls the heater (cord heater 22 Fig. 7 of Sakamoto) so that when a cold transfer amount (cooling amount increases paragraph [0058] of Sakamoto) to the liquid in the space of the cell increases, the heater outputs an increase amount of heat (paragraph [0058] and Fig. 12 of Sakamoto), and when the liquid in the space of the cell decreases, the heater outputs a reduced amount of heat (paragraph [0054] and Fig. 12 of Sakamoto) so as to maintain an ice making rate of the liquid in the space of the cell within a predetermined range (ice making time of 2.5 to 3.5 hours paragraph [0054] of Sakamoto). 
The combined teachings teach the invention as described above but fail to explicitly teach a predetermined ice making rate that is less than an ice making rate in the space of the cell when the heater is turned off.
However, it is understood by the Examiner that when the heater is off, the ice making rate will increase because there is no heat present to slow down the ice formation process. Therefore, any predetermined ice making rate with the heater on will be slower than an ice making rate with the heater off.
Regarding claim 9, the combined teachings teach wherein the cooler (cooler paragraph [0013] of Nakanishi) includes a compressor (compressor 27 Fig. 3 of Nakanishi) and a fan (fan apparatus 28 Fig. 3 of Nakanishi) configured to blow cold air (paragraph [0012] of Nakanishi), and at least one of the paragraph compressor or the fan is turned off in the defrosting process (paragraph [0018] of Nakanishi).
Regarding claim 11, the combined teachings teach wherein a post-defrosting process (rapid freezing command paragraph [0017] of Nakanishi) is performed after the defrosting process, the cooler supplies an increased amount of cold during the post-defrosting process (paragraph [0017] of Nakanishi), and the heater (heaters 18 and 19 Fig. 4 of Nakanishi) provides an increased amount of heat (100% of the heaters output paragraph [0017] of Nakanishi) in response to the increased amount of cold supplied by the cooler during the post-defrosting process that is more than the amount of cold supplied by the cooler before the defrosting start condition is satisfied (paragraph [0017] of Nakanishi).
Regarding claim 19, the combined teachings teach wherein at least the second tray (second mold portion 34 Fig. 2 of Boarman) is made of a non-metal material (polymeric material paragraph [0091] of Boarman) so as to reduce a heat transfer rate of the heater.
Claims 4-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Nakanishi, in view of Boarman, in view of Hall, and in further view of Choi (KR1999017852A, herein after referred to as Choi).
Regarding claim 4, the combined teachings teach the invention as described above but fail to explicitly teach further comprising a defrosting heater configured to heat an evaporator for making the cold, wherein, when the defrosting process starts, the controller turns on the defrosting heater.
However, Choi teaches a refrigerator comprising a defrosting heater (defrosting heater 90 Fig. 1) configured to heat an evaporator (paragraph [009]) for making the cold (paragraph [012]), wherein, when the defrosting process starts, the controller (microcomputer 30 Fig. 1) turns on the defrosting heater (paragraph [006]) to remove the ice that forms on the evaporator coil during cooling.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of the combined teachings to include a defrosting heater configured to heat an evaporator for making the cold, wherein, when the defrosting process starts, the controller turns on the defrosting heater in view of the teachings of Choi to remove the ice that forms on the evaporator coil during cooling.
Regarding claim 5, the combined teachings teach wherein, when the defrosting heater (defrosting heater 26 Fig. 3 of Nakanishi) is turned on while the heater (freezing heater 19 Fig. 4 of Nakanishi) is turned on during an ice making process (ice making process Fig. 10 of Sakamoto), the controller (control circuit device 21 Fig. 3 of Nakanishi) controls the heater to remain turned on during at least a portion of the defrosting process (paragraph [0007] of Nakanishi).
Regarding claim 6, the combined teachings teach wherein the controller (control circuit device 21 Fig. 3 of Nakanishi) maintains an output of the heater (freezing heaters 18 and 19 Fig. 4 of Nakanishi) when the defrosting start condition is satisfied and the output of the heater is equal to a reference amount during an ice making process (output of freezing heaters 18 and 19 at 30%  or 50% paragraph [0015] of Nakanishi), and when the defrosting start condition (paragraph [0013] of Nakanishi) is satisfied and the output of the heater exceeds the reference amount (output of freezing heaters 18 and 19 at 30%  or 50% paragraph [0015] of Nakanishi) during the ice making process, the controller controls the output of the heater so that the output of the heater after an operation of the defrosting heater (defrosting heater 26 Fig. 3 of Nakanishi) is less than the output of the heater before the operation of the defrosting heater (heat is generated at a 100% even after the defrosting operation before being reduced paragraph [0007] of Nakanishi).
Regarding claim 7, the combined teachings teach further comprising a temperature sensor (temperature sensor 17 Fig. 4 of Nakanishi) configured to sense a temperature within the space of the cell (paragraph [0011] of Nakanishi), wherein, when the defrosting heater (defrosting heater 26 Fig. 3 of Nakanishi) is turned on during an ice making process (ice making process Fig. 10 of Sakamoto), the controller (control circuit device 21 Fig. 3 of Nakanishi) maintains an output of the heater when the temperature sensed by the temperature sensor (temperature detection circuit 23 Fig. 3 of Nakanishi) is less than a reference value (Tr less than 13 degrees, output of heaters 18 and 19 set to 50% paragraph [0015] of Nakanishi), and when the temperature sensed by the temperature sensor is greater than or equal to the reference value (13 degrees paragraph [0015] of Nakanishi), the controller reduces the output of the heater (Tr greater than 13 degrees, output of heaters 18 and 19 set to 30% paragraph [0015] of Nakanishi) so that the output of the heater after operation of the defrosting heater is less than the output of the heater before the operation of the defrosting heater (outputs of heaters 18 and 19 at a 100% at the start of defrosting operation before being reduced paragraph [0007] of Nakanishi).
Furthermore, it is understood, claim 7 includes an intended use recitation, for example “a temperature sensor configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 8, the combined teachings teach the invention as described above but fail to explicitly teach wherein a total time for which the heater operates for ice making when the defrosting process starts is longer than a total time for which the heater operates for ice making when the defrosting process is not being performed.
Sakamoto does however disclose a heater which can be controlled to be turned on or off during defrosting (see paragraph [058] of Sakamoto). Therefore, a total time for which the heater operates for ice making when the defrosting process starts is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is –the total time--. Therefore, since the general conditions of the claim, i.e. a controller, a heater, and a defrosting process, were disclosed in the prior art by Sakamoto, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Sakamoto by employing a total time for which the heater operates for ice making when the defrosting process starts to be longer than a total time for which the heater operates for ice making when the defrosting process is not being performed.
In the further alternative, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to optimize the total operating time of the heater during defrosting of Sakamoto, and thus the claimed total operating time of the heater during defrosting cannot be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where Sakamoto teaches the general conditions of the claim in the prior art, including a controller, a heater, and a defrosting process. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.
	Regarding claim 10, the combined teachings teach the heater (cord heater 22 Fig. 7 of Sakamoto) provides an increased amount of heat in response to the increased amount of cold supplied by the cooler (paragraph [0058] of Sakamoto). 
The combined teachings teach the invention as described above but fail to explicitly teach wherein a pre-defrosting process is performed before the defrosting process, the cooler supplies an amount of cold during the pre-defrosting process which is increased to be more than an amount of cold supplied by the cooler before the defrosting start condition is satisfied.
However, Choi teaches wherein a pre-defrosting process (pre-cool mode paragraph [012] of Choi) is performed before the defrosting process (paragraph [012] of Choi), the cooler supplies an amount of cold during the pre-defrosting process which is increased to be more than an amount of cold supplied by the cooler before the defrosting start condition is satisfied (forcibly driving the compressor paragraph [012] of Choi) to limit the amount of temperature increase due to the compressor being turned off during the defrosting process.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of the combined teachings to include a pre-defrosting process that is performed before the defrosting process, the cooler supplying an amount of cold during the pre-defrosting process which is increased to be more than an amount of cold supplied by the cooler before the defrosting start condition is satisfied in view of the teachings of Choi to limit the amount of temperature increase due to the compressor being turned off during the defrosting process.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Nakanishi, in view of Boarman, in view of Hall, and in further view of Nakamoto et al. (JP. H0819734 A, herein after referred to as Nakamoto).
Regarding claim 12, the combined teachings teach the invention as described above but fail to explicitly teach wherein the output of the heater varies according to respective mass per unit height values of liquid in a plurality of sections space of the cell.
However, Nakamoto teaches wherein the output of the heater (heater 3 Fig. 3) varies according to respective mass per unit height values of liquid (1st paragraph of the “Detailed Description of the Preferred Embodiments”) in a plurality of sections space (it is understood by the Examiner that the different liquid levels in tank 6 Fig. 3 are the plurality of sections space) of the cell (tank 6 Fig. 3) to allow for controlling the ice formation rate in different sections of the cell resulting in clear ice making.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of the combined teachings to include an output of the heater that varies according to respective mass per unit height values of liquid in a plurality of sections space of the cell in view of the teachings of Nakamoto to allow for controlling the ice formation rate in different sections of the cell resulting in clear ice making.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Nakanishi, in view of Boarman, in view of Hall, in view of Nakamoto and in further view of Yoon et al. (US20190219317A1, herein after referred to as Yoon).
Regarding claim 13, the combined teachings teach the invention as described above but fail to explicitly teach wherein a reference output of the heater in each of the plurality of sections is predetermined, and when the space of the cell has a spherical shape, the output of the heater decreases and then increases during an ice making process.
However, Yoon teaches wherein a reference output (the controller applies heat based on a relatively high voltage paragraph [0161]) of the heater (heating rod 133 Fig. 7) in each of the plurality of sections (ice-making cells 112 Fig. 9) is predetermined (paragraph [0161]), and when the space of the cell has a spherical shape (Fig. 30), the output of the heater decreases (growth period paragraph [0161] and Fig. 30) and then increases (stop period paragraph [0161] and Fig. 30)  during an ice making process (Fig. 29) to allow for efficient ice making.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of combined teachings to include a reference output of the heater in each of the plurality of sections that is predetermined, and when the space of the cell has a spherical shape, the output of the heater decreases and then increases during an ice making process in view of the teachings of Yoon to allow for efficient ice making.
Regarding claim 14, the combined teachings teach wherein, when the defrosting process starts (paragraph [0030] of Hall) in the ice making process (corresponds to the ice making process of Sakamoto), the controller (controller 40 Fig. 4 of Hall) determines whether to reduce the output of the heater (defrost heater 30 Fig. 4 and paragraph [0030] of Hall), and when the controller determines to reduce the output of the heater, the controller reduces the output of the heater (paragraph [0030] of Hall).
Regarding claim 15, the combined teachings teach wherein the controller (control circuit device 21 Fig. 3 of Nakanishi) maintains the output of the heater (heaters 18 and 19 Fig. 4 of Nakanishi) when the output of the heater is minimum (paragraph [0027] of Nakanishi).
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of Boarman and in further view of Sakamoto.
Regarding claim 23, Nakanishi teaches a refrigerator (Fig. 5) comprising: a storage chamber (ice making chamber 3 Fig. 4); a cooler (refrigeration cycle paragraph [0012]) including an evaporator (cooler paragraph [0012]) and configured to supply cold into the storage chamber (paragraph [0012]); a first heater (freezing heater 19 Fig. 4) provided adjacent to the second portion of the cell (see below annotated Fig. of Nakanishi); and a second heater (defrosting heater Fig. 3) configured to heat the evaporator (paragraph [0012]), wherein, when the second heater is turned on while the first heater operating in connection with forming the ice in the space of the cell, the first heater continues to be turned on during at least a portion of a time that the second heater is turned on (paragraph [0007]).

    PNG
    media_image2.png
    730
    684
    media_image2.png
    Greyscale

Nakanishi teaches the invention as described above but fails to explicitly teach a tray having a first portion and a second portion of a cell, the second portion being movable relative to the first portion, and the first portion and the second portion being configured to define a space formed by the cell to receive a liquid to be phase-changed to form ice.
However, Boarman teaches a tray (mold apparatus 30 Fig. 2) having a first portion (first mold portion 32 Fig. 2) and a second portion (second mold portion 34 Fig. 2) of a cell (mold cavity 40 Fig. 2), the second portion being movable relative to the first portion (Fig. 2A and paragraph [0095]), and the first portion and the second portion being configured to define a space (mold cavity 40 Fig. 2) formed by the cell to receive a liquid to be phase-changed to form ice (paragraph [0085]) to make spherical ice.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of Nakanishi to include a tray having a first portion and a second portion of a cell, the second portion being movable relative to the first portion, and the first portion and the second portion being configured to define a space formed by the cell to receive a liquid to be phase-changed to form ice in view of the teachings of Boarman to make spherical ice.
	The combined teachings teach the invention as described above but fail to explicitly teach wherein in an ice making process, the first heater operates to heat the second portion such that gas bubbles dissolved in the liquid within the cell move from a portion of space where the liquid that has phase-changed into the ice to another portion of the space where the liquid is in a fluid state.
	However, Sakamoto teaches wherein in an ice making process (ice making process of Fig. 10), the first heater (cord heater 22 Fig. 7) operates to heat the second portion (lower part of ice tray 11 Fig. 4) such that gas bubbles (paragraph [0004]) dissolved in the liquid within the cell move from a portion (upper surface of the ice tray paragraph [0027]) of space where the liquid that has phase-changed into the ice to another portion (lower part of the ice tray paragraph [0027]) of the space where the liquid is in a fluid state (paragraph [0027]) to generate clear ice.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include wherein in an ice making process, the first heater operates to heat the second portion such that gas bubbles dissolved in the liquid within the cell move from a portion of space where the liquid that has phase-changed into the ice to another portion of the space where the liquid is in a fluid state in view of the teachings of Sakamoto to generate clear ice.
Regarding claim 24, the combined teachings teach wherein the cooler includes a compressor (compressor 27 Fig. 3 of Nakanishi) and a fan (fan apparatus 28 Fig. 3 of Nakanishi), and at least one of the compressor or the fan is turned off when the second heater (defrosting heater 26 Fig. 3 of Nakanishi) is turned on (paragraph [0018] of Nakanishi).
Regarding claim 25, Nakanishi teaches a refrigerator (Fig. 5) comprising: a storage chamber (ice making chamber 3 Fig. 4); a cooler (cooler paragraph [0012]) configured to supply cold into the storage chamber (paragraph [0012]); a heater (freezing heater 19 Fig.4) provided adjacent to at least the second portion of the cell (see below annotated Fig. of Nakanishi), and a temperature sensor (temperature sensor 17 Fig. 4) configured to sense a temperature within the space of the cell (paragraph [0011]) wherein, when a defrosting process (defrosting operation paragraph [0013]) starts while the heater (freezing heater 19 Fig.4) is turned on in connection with forming the ice in the space of the cell (see below annotated Fig. of Nakanishi), a heat output (50% paragraph [0015]) of the heater is maintained when the temperature sensed by the temperature sensor (temperature detection circuit 23 Fig. 3) is less than a reference value (13 degrees paragraph [0015]) during the defrosting process, and the heat output of the heater is reduced (30% paragraph [0015]) when the temperature sensed by the temperature sensor is greater than the reference value (13 degrees paragraph [0015]) during the defrosting process.

    PNG
    media_image3.png
    746
    766
    media_image3.png
    Greyscale


Furthermore, it is understood, claim 25 includes an intended use recitation, for example “a temperature sensor configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Nakanishi teaches the invention as described above but fails to explicitly teach a tray having a first portion and a second portion of a cell, the second portion being movable relative to the first portion, and the first portion and the second portion being configured to define a space formed by the cell to receive a liquid to be phase-changed to form ice.
However, Boarman teaches a tray (mold apparatus 30 Fig. 2) having a first portion (first mold portion 32 Fig. 2) and a second portion (second mold portion 34 Fig. 2) of a cell (mold cavity 40 Fig. 2), the second portion being movable relative to the first portion (Fig. 2A and paragraph [0095]), and the first portion and the second portion being configured to define a space mold cavity 40 Fig. 2) formed by the cell to receive a liquid to be phase-changed to form ice (paragraph [0085]) to make spherical ice.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of Nakanishi to include a tray having a first portion and a second portion of a cell, the second portion being movable relative to the first portion, and the first portion and the second portion being configured to define a space formed by the cell to receive a liquid to be phase-changed to form ice in view of the teachings of Boarman to make spherical ice.
The combined teachings teach the invention as described above but fail to explicitly teach the heater provided to heat the cell while the ice is being formed in the cell.
However, Sakamoto teaches the heater (cord heater 22 Fig. 7) provided to heat the cell while the ice is being formed in the cell (paragraph [0046]) to generate clear ice.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include a heater provided to heat the cell while the ice is being formed in the cell in view of the teachings of Sakamoto to generate clear ice.

Allowable Subject Matter
Claims 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 16, the prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious “wherein, when one of the sections in which the ice is being formed when the defrosting process starts is a section before an intermediate section among the plurality of sections, the controller reduces the output of the heater while the ice is being formed in a current section to a reference output corresponding to an immediately next section of the plurality of sections”.
The closest prior art of record (Nakanishi) teaches a controller that reduces the output of the heater when the defrosting process starts; however, the reference fails to disclose, suggest or teach a controller that changes the output of the heater in different sections of a single cell.
Therefore, claim 16 is considered allowable.
Regarding claims 17, the prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious “wherein, one of the sections in which the ice is being formed when the defrosting process starts is a section after an intermediate section among the plurality of sections, the controller reduces the output of the heater while the ice is being formed in a current section to a reference output corresponding to an immediately previous section of the plurality of sections”.
The closest prior art of record (Nakanishi) teaches a controller that reduces the output of the heater when the defrosting process starts; however, the reference fails to disclose, suggest or teach a controller that changes the output of the heater in different sections of a single cell.
Therefore, claim 17 with dependent claims therefrom (Claim 18) are considered allowable.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 06/28/2022 regarding claim 12 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments that Nakamoto does not teach or suggest that the output of the heater varies according to the respective mass per unit height values of liquid in a plurality of sections space of the cells, Examiner disagrees. 
It is understood from paragraph [0393] of the Specification and Fig. 10A of the drawings that the “mass per unit height value” is the amount of liquid present in a section. Therefore, the output of the heater varies based on the amount of liquid in the section. The prior art of reference (Nakamoto) teaches a temperature controlling apparatus to control the quantity of the heat generation per unit time of the heater based on the detected level of the liquid surface as disclosed in the Abstract. In other words, the amount of heat generated by the heater is based on the amount of liquid in the tank. Therefore, the arguments are not persuasive and the rejection is maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763